CRAWLEY, Judge,
dissenting.
I dissent from this court’s affirmance of the circuit court’s judgment denying the relief sought in Jemison’s complaint. Je-mison was confined pursuant to a criminal conviction. His complaint challenges a change in his custody classification. Regardless of how the complaint is styled, it is, in effect, therefore, a petition for the writ of habeas corpus. “[C]hallenges to changes in custody classification ... are governed by the statutory provisions for habeas corpus.” Drayton v. State, 600 So.2d 1088, 1090 (Ala.Crim.App.1992), overruled on other grounds by Maddox v. State, 662 So.2d 915 (Ala.1995). This court should dismiss the appeal or transfer it to the Court of Criminal Appeals because “[t]he Court of Criminal Appeals [has] exclusive appellate jurisdiction of all misdemeanors, including the violation of town and city ordinances, habeas corpus and all felonies, including postconviction writs in criminal cases.” § 12-3-9, Ala.Code 1975.